      Case 1:17-cr-00548-PAC Document 122 Filed 08/05/19 Page 1 of 1




                                                   August 5, 2019

Hon. Paul A. Crotty
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

Re: United States v. Joshua Schulte, 17 Cr. 548 (PAC)

Hon. Judge Crotty,

       With consent of the government, we write to seek an extension of the August 5,
2019, deadline for CIPA 5 filing. The government and the defense are engaged in
determining the length of the adjournment and will submit a proposed timetable
tomorrow. Thank you.


                                            Respectfully submitted,

                                            /s/Sabrina Shroff
                                            Assistant Federal Defender

cc:    Daniel O. Hartenstine
       Classified Information Security Officer
